Citation Nr: 1542300	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  13-04 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether the reduction for the evaluation for service-connected right knee lateral subluxation from 10 percent to 0 percent was proper.

2.  Whether the reduction for the evaluation for service-connected left knee degenerative joint disease from 20 percent to 10 percent was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to December 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2012 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran appeared at a Travel Board hearing with the undersigned in April 2015.  A transcript is of record.  The Veteran acknowledged that additional medical evidence was submitted after the most recent readjudication of this claim in the August 2014 Supplemental Statement of the Case.  The Veteran waived consideration of such evidence by the RO.  Moreover, while additional evidence was also associated with the claims file after the hearing was held, such evidence is not relevant to the claim on appeal.  The evidence consisted of VA examinations for the shoulder, back, and skin.  Such evidence does not relate to ratings in effect for either knee.  Therefore, the Board finds that a waiver is not required to proceed with adjudication of the Veteran's claim.  See 38 C.F.R. § 20.1304.

The Board has viewed all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System to ensure a total review of the evidence. 


FINDINGS OF FACT

1.  By an April 2012 rating action, the RO notified the Veteran of a proposed reduction in the disability rating for his service-connected right knee lateral subluxation from 10 percent to 0 percent.
2.  The proposed reduction was implemented by a July 2012 rating decision, which reduced the rating for service-connected right knee lateral subluxation to 0 percent, effective November 1, 2012, in compliance with applicable due process laws and regulations.  The Veteran's 10 percent disability evaluation had been in effect since January 1, 2001, a period of more than five years.

3.  The evidence of record fails to demonstrate actual change in the Veteran's service-connected right knee lateral subluxation, and an examination that was less full and complete than those on which payments were authorized and continued was used as the basis of the reduction.

4.  The Veteran's rating for service-connected left knee degenerative joint disease was reduced from 20 percent to 10 percent, effective January 1, 2012, by a January 2012 rating decision, in compliance with applicable due process laws and regulations.  The Veteran's 20 percent disability evaluation had been in effect since October 2, 2008, a period of less than five years.

5.  At the time of the reduction, the evidence showed the Veteran experienced painful limitation of motion due to left knee degenerative joint disease.  However, the evidence of record fails to demonstrate material improvement in the Veteran's service-connected left knee degenerative joint disease.


CONCLUSIONS OF LAW

1.  Reduction of the disability rating for the Veteran's right knee lateral subluxation from 10 percent to 0 percent as of November 1, 2012, was improper, and the restoration of the 10 percent rating is warranted.  38 U.S.C.A. §§ 1155, 5103, 5013A, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.71a, Diagnostic Code 5257 (2015).

2.  Reduction of the disability rating for the Veteran's left knee degenerative joint disease from 20 percent to 10 percent as of January 1, 2012, was improper, and the restoration of the 20 percent rating is warranted.  38 U.S.C.A. §§ 1155, 5103, 5013A, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.71a, Diagnostic Code 5260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, as this decision constitutes a full grant of benefits sought on appeal, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2015). 

A disability rating may be reduced.  However, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by VA regulations.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Brown v. Brown , 5 Vet. App. 413 (1993).  Moreover, not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement in a disability has actually reflected an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 421. 

Furthermore, in considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  See Dofflemyer, 2 Vet. App. at 281-282.

First, regarding the reduction of the Veteran's rating for service-connected right knee lateral subluxation, the Veteran's 10 percent rating was in effect from January 1, 2001, more than five years prior to the RO's proposed reduction of the rating in April 2012.  For ratings in effect for more than five years, there are multiple restrictions that apply, all of which must be met in order for the reduction to be upheld and restoration denied.  38 C.F.R. § 3.344.  One of those requirements is that examinations that are less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  38 C.F.R. 
§ 3.344(a).  Furthermore, if doubt remains, after according due consideration to all the evidence developed pursuant to 38 C.F.R. § 3.344(a), the rating will be continued.  38 C.F.R. § 3.344(b).

The Veteran's 10 percent rating for right knee lateral subluxation and degenerative joint disease was granted in a May 2001 rating decision based on service treatment records and a September 2000 VA examination that showed x-ray evidence of lateral subluxation of the patella, slight in severity.  For the next several years, a 10 percent rating for right knee lateral subluxation was continued by various rating decisions.  

Indeed, the record also contains voluminous private medical records, which include bilateral knee treatment as far back as 2008.  Specifically, May 2008 records reviewed MRI results, stating that there was a "complete loss of the medial joint space" in the right knee.  Degenerative changes were also noted in the left knee.  

The Veteran received steroid injections at VA in 2008 as well.  He continued to report bilateral knee pain.

In May, June, and July of 2009, the Veteran sought private treatment for bilateral knee pain, which prevented him from exercising, crawling, squatting, kneeling, and completing prolonged activities.  Upon examination, his knees were described as stable, but there were positive patellar grinds.  The record notes range of motion "decreased bilaterally at zero to 100."  The Veteran was provided bilateral viscosupplement injection series.   In August 2010, the Veteran continued to report bilateral knee pain and received additional injections, which were also received in June 2011.  Also in June 2011, a mild antalgic gait was noted.  

The record also contains a November 2011 VA knee examination which contained normal test results for joint instability tests and an absence of current x-ray findings of patellar subluxation.  Moreover, the Veteran reported progressive bilateral knee pain and indicated flares of knee symptoms occur with standing, walking, and repetitive use.  

The November 2011 VA knee examination also showed left knee flexion was measured at 90 degrees, and there was no limitation of extension.  Upon repetitive-use, flexion was limited by an additional 5 degrees, and extension became limited to 5 degrees.  Less movement than normal, pain, and weakened movement was also noted.  The knees were described as large and bony.

Subsequently, in a January 2012 rating decision, the RO continued the 10 percent rating for right knee subluxation but noted that while "recent evidence shows some improvement in the condition, sustained improvement has not been definitely established."  

Also in the January 2012 rating decision, the Veteran was advised that a future examination would be scheduled to determine the ongoing severity of his right knee condition.  Furthermore, the rating for left knee degenerative joint disease was decreased from 20 percent to 10 percent, effective January 1, 2012.  This reduction was also based on the November 2011 VA knee examination, but it did not decrease the combined evaluation of all of the Veteran's service-connected disabilities.

As explained in his hearing testimony and corroborated by private records, the Veteran received a steroid injection on April 2, 2012.  The examiner noted full range of motion in the knees at that time.  

The Veteran underwent a VA knee examination on April 12, 2012.  The examination showed there was no x-ray evidence of patellar subluxation.  Joint stability tests were also normal.  The examiner indicated there was no history of recurrent patellar subluxation/dislocation.  Further, the examiner noted the Veteran's account of his conditions worsening (rather than improving) "over the years," necessitating two additional pain injections in the last year.   Moreover, the examination indicated the Veteran's right knee occasionally locks and "gives" when using stairs.  The Veteran also described flare-ups of knee symptoms after activity or prolonged sitting. 
Left knee flexion and extension were not measured at the April 2012 VA knee examination.  Such range of motion testing was only performed on the right knee.

Based on the April 2012 and November 2011 VA examinations, the RO proposed reducing the Veteran's rating for right knee lateral subluxation from 10 percent to 0 percent in an April 2012 rating decision.  The reduction was effectuated in a July 2012 rating decision, effective November 1, 2012. 

In September 2012, the Veteran submitted a statement from a friend "C.B."  C.B. stated that she had known and worked with the Veteran for over eleven years.  She stated that she noticed the Veteran having to wait to walk away from his desk until he knew his knees were "stabilized beneath him."  She stated that the Veteran began using the elevator to go to meetings, rather than using the stairs.  She also stated that the Veteran's knees had a tendency to "give out on him occasionally with no warning."  The Veteran would then catch himself on a cabinet or lean against a wall before continuing walking.

Private treatment records note bilateral knee pain, with the Veteran receiving additional bilateral injections in February and December of 2013.

The Veteran also provided testimony at an RO hearing in April 2014.  He clarified that he began receiving synthetic cartilage shots in 2010 or 2011 and he was advised by physicians that his knees were "bone-to-bone."  Moreover, the Veteran discussed a history of both his right and left knee giving way.  He also testified as to his belief that his knee symptoms had generally worsened since the 2012 VA examination because the effects of the shots were not lasting as long as they previously had been lasting.  The Veteran also stated that he had such a shot "shortly before" the examination.  As noted, private records confirm the Veteran received an injection on April 2, 2012.  

A month later, a May 2014 examiner diagnosed bilateral knee degenerative joint disease.  Although the Veteran denied incapacitating episodes or time lost from work as a result of any knee condition in the previous year, he stated that he still experienced pain, stiffness, aching, locking, and occasional giving way of the knees.  He reported avoiding high-impact activities and using wraps or braces with any chance of increased activity.  

However, joint stability tests yielded normal results.  The examiner indicated that there was no evidence or history of recurrent patellar subluxation/dislocation.   

Furthermore, the Veteran demonstrated left knee flexion to 110 degrees, which was reduced to 105 degrees upon repetitive-use testing.  He also demonstrated left knee extension limited to 5 degrees, with objective evidence of painful motion at 10 degrees.  Extension was not further limited by repetitive-use.  In terms of functional impairment, the examiner identified less movement than normal, pain on movement, and interference with sitting, standing and weight-bearing in both knees.  The Veteran also reported flare-ups resulting in increased pain and stiffness and decreased range of motion and mobility.

In April 2015, the Veteran testified at a Board hearing.  The Veteran emphasized that he had not experienced any improvement in either his right knee lateral subluxation condition or his left knee degenerative joint disease.  The Veteran indicated he experienced the same physical limitations as he had experienced prior to his ratings being reduced.

Based on the foregoing, the Board finds that both reductions in this case were not proper.

First, regarding the reduction of the Veteran's rating from 10 percent to 0 percent for right knee lateral subluxation, an examination that was less full and complete than those on which payments were authorized and continued was used as the basis of the reductions, and the evidence does not show an actual improvement in the Veteran's disability.  Indeed, the RO confirmed in the January 2012 rating decision that sustained improvement of such a disability had not been definitely established.

The November 2011 and April 2012 examination reports were factually inaccurate in that the examiners denied the Veteran had any history of recurrent patellar subluxation and dislocation, given that he clearly had such symptomology when the 10 percent rating for slight instability was established.  Moreover, while the April 2012 examination indicated normal objective stability testing, the Veteran continued to report that his right knee occasionally gives way.  He also accurately testified that he had received injections shortly before the April 2012 examination, with treatment records corroborating that he received injections just ten days prior to appearing at the VA examination. 

Regardless, the evidence also does not show an actual change in the Veteran's right knee lateral subluxation.  Again, the April 2012 examination contained the Veteran's report of occasional giving way of the right knee.  Just five months later, the Veteran's acquaintance of eleven years indicated that she personally observed the Veteran having to steady himself while walking.  She also stated that the Veteran would experience near falls when his right knee would give out.  

Moreover, the Veteran continued to report right knee instability at a May 2014 VA knee examination, despite objective findings against instability.  The Veteran also reported at the April 2015 Board hearing that he had the same limitations placed on his knees at that time that he had two and a half years ago.  He specifically testified that his knee conditions had not improved since the reductions had been effectuated.  The Board emphasizes that post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  See Dofflemyer, 2 Vet. App. at 281-282.  Putting the Veteran's statements into context of whether his conditions have changed, however, tend to provide evidence against any sustained improvement of the Veteran's service-connected right knee lateral subluxation under the ordinary conditions of life.

In sum, the Board finds doubt as to the propriety of the reduction has been created, given that the reduction was based on a less than full and complete examination than the one on which payments were originally granted and that the evidence of record does not definitively reflect that an actual change in the Veteran's right knee lateral subluxation has occurred.  Subsequent medical evidence and competent lay testimony of the Veteran's giving way of the right knee tend to provide evidence against actual improvement of his condition.  Given the benefit of the doubt doctrine, as well as the requirement of 38 C.F.R. § 3.344(b) that if doubt remains the rating will not be reduced, the Board finds that the reduction of the rating for service-connected right knee lateral subluxation from 10 percent to 0 percent, effective November 1, 2012, was improper, and restoration of the 10 percent rating is warranted.  See 38 U.S.C.A. § 5107(b).

Regarding the reduction of the rating for left knee degenerative joint disease,  the Board finds that restoration of a 20 percent rating is warranted.  Indeed, service connection for left knee degenerative joint disease was granted in an October 2008 rating decision, and a 20 percent evaluation was awarded, effective October 2, 2008, under Diagnostic Code 5261.  

Unlike the reduction of the right knee lateral subluxation, the rating for the left knee degenerative joint disease had been in effect for less than five years, as the rating was reduced to 10 percent effective January 1, 2012.  Therefore, the provisions of 38 C.F.R. § 3.344 (a) and (b) do not apply.  Rather, the provisions of 38 C.F.R. § 3.344 (c) hold that ratings in effect for less than five years can be reduced upon a showing that the disability has improved.

As discussed above, the Veteran has a lengthy history of bilateral knee pain, to include symptoms resulting from left knee degenerative joint disease.  At the time of the reduction, however, while the November 2011 VA examination showed extension limited to no more than five degrees upon repetitive-use, functional limitations remained, including pain, decreased movement and weakened movement.  Unfortunately, the April 2012 VA examination does not contain any range of motion test results for the left knee.

Subsequently, the Veteran continued to experience painful extension, with objective evidence of pain at 10 degrees.  More importantly, however, functional impairment was identified as less movement than normal, pain, and interference with sitting, standing, and weight-bearing.  Flare-ups were also described as causing decreased range of motion.

At the April 2015 Board hearing, the Veteran testified that he had not experienced any improvement in his left knee degenerative joint disease and that he experienced the same physical limitations as he had experienced prior to his rating reductions.
Therefore, the evidence at the time of the reduction shows that while the Veteran may not have demonstrated specific range of motion test results contemplated in the 20 percent rating (that is, extension limited to 15 degrees or more), he continued to experience functional limitations under the ordinary conditions of life.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  Furthermore, the evidence tends to show that the Veteran's symptoms of left knee degenerative joint disease have not actually improved.  As noted, the Veteran reported flare-ups in his left knee degenerative joint disease at the May 2014 VA examination, and the May 2014 range of motion test results reflected greater limitation of extension than the November 2011 examination.  Again, putting the Veteran's statements and medical evidence into context of whether his conditions have changed, however, tends to provide evidence against any sustained improvement of the Veteran's service-connected left knee degenerative joint disease under the ordinary conditions of life.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that restoration of a 20 percent rating for his service-connected left knee degenerative joint disease is warranted.  


ORDER

Restoration of a 10 percent rating for the Veteran's right knee lateral subluxation is granted, subject to the laws and regulations governing payment of monetary benefits.

Restoration of a 20 percent rating for the Veteran's left knee degenerative joint disease is granted, subject to the laws and regulations governing payment of monetary benefits.

____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


